Citation Nr: 9919038	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-08 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for an undiagnosed 
illness manifested by headaches, dizziness, memory loss, 
shortness of breath, vomiting, nosebleeds, and lower back 
pain.

2. Whether new and material evidence has been submitted, 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD). 

3. Whether new and material evidence has been submitted, 
sufficient to reopen a claim of entitlement to service 
connection for bronchitis, sinusitis, or upper respiratory 
infection.  

4. Entitlement to an evaluation in excess of 20 percent for 
service-connected arthritis of the cervical spine.  

5. Entitlement to an evaluation in excess of 10 percent for 
service-connected chronic bursitis of the right shoulder, 
with limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
September 1975 and from May 1976 to August 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which found no new and material evidence had been 
submitted to reopen a claim for service connection for PTSD 
or bronchitis, granted an increased evaluation of 20 percent 
for service-connected arthritis of the cervical spine 
effective from September 1, 1994, and granted service 
connection for chronic bursitis of the right shoulder, with 
limitation of motion, with a 10 percent evaluation effective 
from September 1, 1994.  In March 1997, the veteran's claims 
file was transferred to the Phoenix, Arizona, VARO for 
further adjudication.  

The Board notes that in his notice of disagreement, received 
in November 1996, the veteran, in addition to those issues 
currently on appeal, indicated disagreement with denial of 
service connection for bilateral foot injuries, a right knee 
condition, a right hand condition, chest pains, and bilateral 
defective hearing.  These claims were denied by rating 
decision dated in December 1994 and of which the veteran was 
notified under cover letter also dated in December 1994.  An 
appellant must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mailed notice of the 
determination to the appellant.  38 C.F.R. § 20.302(a) 
(1998).  As the notice of disagreement was received more than 
one year after the rating decision, it is not timely as to 
these issues.  Therefore, the issues of entitlement to 
service connection for bilateral foot injuries, a right knee 
condition, a right hand condition, chest pains, and bilateral 
defective hearing, are not currently before the Board.  

In his VA Form 9, substantive appeal, received in February 
1997, the veteran contended that clear and unmistakable error 
had occurred in the December 1994 denial of his claim for 
service connection for bronchitis, sinusitis and upper 
respiratory infection, because evidence existed in his 
service records which established a recurrent sinus problem.  
Currently on appeal to the Board is the issue of whether new 
and material evidence has been submitted in support of the 
claim for service connection for bronchitis, sinusitis, or 
upper respiratory infection.  The RO has not addressed the 
claim based on clear and unmistakable error, and it is, 
therefore, referred to the RO for further action as 
necessary.  


FINDINGS OF FACT

1. The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2. The record contains complaints of recurrent vomiting 
during service and recurrent headaches, vomiting and 
shortness of breath since retirement from service.  

3. The record contains an assessment of undiagnosed illness 
manifested by, inter alia, headaches, vomiting, and 
possible respiratory condition.  

4. By rating decision dated in December 1994, the RO denied 
service connection for PTSD and sinusitis and upper 
respiratory infection.  The veteran was properly notified 
of that decision; as he did not perfect a timely appeal, 
the December 1994 denial became final.

5. The evidence, received subsequent to the December 1994 RO 
decision denying the veteran's claim for service 
connection for PTSD, is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the veteran's claim.

6. The record contains no link, established by medical 
evidence, between current symptomatology and diagnosis of 
PTSD and the claimed inservice stressors.

7. Additional evidence in support of the veteran's claim for 
service connection for bronchitis, sinusitis, or upper 
respiratory infection, submitted since the December 1994 
RO decision, is either duplicative or cumulative of 
evidence previously submitted.  

8. The veteran's service-connected cervical spine arthritis 
is manifested by some limitation of motion with mild pain 
on motion.  

9. The veteran's service-connected bursitis of the right 
shoulder is manifested by range of motion greater than to 
shoulder level and minimal pain on motion.  



CONCLUSIONS OF LAW

1. The veteran's undiagnosed illness manifested by headaches, 
vomiting, and shortness of breath was incurred in or 
aggravated by his active military service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1998).

2. New and material evidence having been presented, the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156(a) 
(1998).

3. The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4. The December 1994 decision denying service connection for 
sinusitis and upper respiratory infection is final.  38 
U.S.C. § 4005(c) (1988); 38 C.F.R. § 20.1103 (1994) (38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1998)).

5. No new and material evidence has been presented to warrant 
reopening a claim of entitlement to service connection for 
bronchitis, sinusitis, or upper respiratory infection.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

6. The criteria for an evaluation in excess of 20 percent for 
service-connected cervical spine arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5290 (1998).

7. The criteria for an evaluation in excess of 10 percent for 
service-connected bursitis of the right shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5019, 
5201 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

An impression of sinusitis/tonsillitis was noted in September 
1978.  In June 1980, the veteran reported pain in his right 
shoulder and difficulty lifting objects following a fall from 
a bicycle, 30 days earlier.  The veteran complained of 
shoulder pain in September 1980 and a diagnosis of bursitis 
was provided.  The service medical records show repeated 
complaints and X-ray examinations of the right shoulder from 
1980 to 1990, noting continued complaints of pain in the 
right shoulder with diagnoses of cervical muscle sprain and 
subcoracoid bursitis.  

In June 1988, a sinus series found no radiographic evidence 
of significant pathology following a request to rule out 
sinusitis.  A diagnosis of upper respiratory infection was 
noted in February 1989 and November 1993.  

In May 1991, the veteran was seen for neck and back pain 
following a motor vehicle accident.  An assessment of 
cervical and dorsal/lumbar muscle strain was reported.  In 
June 1991, the veteran complained of headaches and back pain 
for three weeks, following a car accident.  In September 
1991, the veteran reported recurrent nosebleeds and vomiting 
since April 1991.  

The veteran underwent a psychological evaluation in March 
1993 due to a long-term history of using foul language, 
temper outbursts, and possible threat to others.  The veteran 
reported increased stress since coming to Saudi Arabia 
in November 1992 and reported several verbal altercations 
with other service members.  He stated that he had difficulty 
sleeping, headaches and frustration with his situation.  The 
examiner indicated impressions of occupational problem, and 
resolving adjustment disorder with mixed emotional features.  

In April 1993, the veteran complained of neck pain following 
a motor vehicle accident.  A diagnosis of a soft tissue 
injury was reported.  X-ray examination showed narrowing of 
the disc space at C6-7 compatible with degenerative changes.  
In February 1994, the veteran presented with alleged suicidal 
ideation as reported by his estranged wife.  On examination, 
no suicidal or homicidal ideation was noted and mood, affect, 
and cognition were normal.  The examiner indicated diagnoses 
of adjustment disorder and alcohol intoxication.

The veteran's retirement physical examination, dated in April 
1994, indicated no psychiatric or lung and chest 
abnormalities.  At that time, the veteran reported no history 
of sinusitis, headaches, or dizziness, but did report a 
history of painful or "trick" shoulder, frequent trouble 
sleeping, and loss of memory.  The examiner noted that the 
veteran's difficulty sleeping was "evaluated combat stress 
related."  

The veteran's DD Form 214 indicated that the veteran received 
a Southwest Asia service medal with two bronze service stars.  
The DD Form 214 further noted that the veteran served in 
Southwest Asia from January 1991 to April 1991 and from 
November 1992 to April 1993.  

In September 1994, the veteran filed an initial claim for VA 
benefits for service connection for, marked sinus 
bradycardia, sinus condition with upper respiratory 
infection, PTSD, musculoskeletal condition with degenerative 
joint disease, headaches, eczema, head injury with loss of 
consciousness and memory loss, systemic disease manifested by 
right facial edema, bilateral foot condition, left elbow 
condition and hearing loss with tinnitus.  By rating decision 
in December 1994, all claims were denied, except service 
connection for cervical spine arthritis, which was granted a 
noncompensable evaluation.  The veteran was notified of this 
decision under cover letter dated in December 1994.  The RO 
decision is final as to evidence of record at the time.  38 
U.S.C. § 4005(c) (1988); 38 C.F.R. § 20.1103 (1994) (38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1998)).  

The veteran filed a request to reopen his claim for service 
connection for PTSD and a bronchial condition in April 1995.  
At that time the veteran also requested re-evaluation of his 
service-connected degenerative arthritis and requested 
service connection for residuals of a right shoulder injury.  
The evidence, submitted since the final RO decision in 
December 1994, includes VA treatment records and examination, 
statements by the veteran and testimony at a hearing before 
the undersigned.  

A VA examination was conducted in December 1994.  The veteran 
reported a history of dyspnea for approximately three months.  
The examiner indicated that the veteran's chest was clear, 
with no rales or rhonchi.  The examiner noted a somewhat flat 
affect with complaints of nightmares.  

A chest X-ray examination in December 1994 revealed no active 
disease in the chest.  An outpatient treatment record in 
December 1994 noted complaints of headaches, chest pains, 
runny nose, and photosensitivity following exposure to 
chemicals on-the-job.  An impression of conversion disorder 
was indicated.  

An outpatient treatment note in January 1995 noted complaints 
of headaches, weakness, night sweats, and nightmares.  At a 
social work service evaluation in January 1995, the veteran 
reported combat service in Saudi Arabia and current medical 
problems of hair loss, bleeding gums, fatigue, skin rashes, 
elevated blood pressure, breathing problems, low back and 
shoulder pain, headaches, leg pain, stomach problems, muscle 
spasms, uncontrollable sweating, and vision problems.  
Stressors of SCUD missile attacks while in Israel and "very 
stressful" events in Kuwait in 1991 and 1993 were noted.  
The social worker indicated assessments of PTSD symptoms, and 
stress secondary to physical problems and from his recent 
divorce.  

A Persian Gulf psychosocial assessment was conducted in 
January 1995.  The veteran indicated that his experiences 
during the Gulf War were not very traumatic, except for the 
SCUD attack, in which he was not injured, and he noted being 
bothered by the poverty of the people of the area.  The 
veteran became stressed due to work responsibilities during 
his second period in the Gulf.  Following discharge, the 
veteran reported fatigue, skin rashes, breathing problems, 
headaches, photosensitivity, muscle spasm, uncontrollable 
sweating, inability to concentrate and focus, anger, 
inability to relate to others, and difficulty sleeping 
including nightmares.  The social worker stated that there 
appeared to be PTSD symptoms due to the veteran's 
experiences.  

At a psychiatric evaluation in April 1995, the veteran stated 
that he was stationed in Tel Aviv beginning in January 1991 
and was under constant SCUD Missile attack.  He stated that 
the conditions were unsanitary and the food terrible.  The 
veteran complained of difficulty sleeping, dreams of being in 
the Gulf, vision problems, excessive perspiration, headaches, 
orthostatic hypotension, sexual dysfunction, nervousness, 
inability to eat without vomiting, depression, and memory 
problems.  The examiner indicated assessments of somatoform 
disorder and rule out generalized anxiety disorder.  This 
assessment was continued at a May 1995 psychiatry evaluation.  

A VA orthopedic examination was conducted in December 1995.  
The examiner noted no swelling, or deformity of the right 
shoulder.  Range of motion testing revealed flexion and 
extension limited to 140 degrees and abduction limited to 
120 degrees, with minimal pain on motion.  X-ray examination 
was essentially negative.  A diagnosis of chronic bursitis 
involving the right shoulder, with limitation of motion, was 
indicated.  

A VA PTSD examination was also conducted in December 1995 and 
the examiner noted review of the veteran's claims file.  The 
veteran indicated that he last worked approximately one year 
earlier following an on-the-job injury involving exposure to 
"some kind of fumes."  The veteran reported that he was 
stationed in Israel during the Persian Gulf War and his duty 
was to load and fire Patriot missiles.  Following the end of 
the war, the veteran left the area, but returned to Saudi 
Arabia a year after the end of the war.  The veteran reported 
headaches, seeing "shadows over to the side," 
photosensitivity, and sweating a lot.  The examiner noted no 
sign of thought or mood disorder, hallucinations, or 
delusions.  The veteran stated that he felt depressed at 
times, but denied suicidal or homicidal ideations.  
Psychological testing strongly suggested use of somatic 
mechanisms to deal with mental and environmental pressures.  
No significant stressors were found or other signs of PTSD, 
and the veteran did not complain of nightmares, flashbacks, 
intrusive thoughts or alienation.  The examiner indicated a 
diagnosis of somatoform disorder.  

A VA spine examination was also conducted in December 1995.  
The examiner noted a mild rotary levoscoliosis of the lumbar 
spine and mild paravertebral muscle spasm of the cervical 
spine and lumbar spine.  Range of motion of the cervical 
spine was limited to 20 degrees flexion, 10 degrees 
extension, 25 degrees left lateral flexion, 20 degrees right 
lateral flexion, 35 degrees left rotation, and 45 degrees 
right rotation, with mild pain on motion.  Neurological 
examination showed slightly depressed deep tendon reflexes of 
the right upper extremity and decreased pinprick and 
vibratory sensations.  X-ray examination of the cervical 
spine revealed spondylitic changes and degenerative disc 
disease at C6-7.  The examiner indicated a diagnosis of 
prominent degenerative disc disease with spondylitic changes 
at C6-7 with limitation motion with cervical radiculopathy 
involving the right upper extremity.  The examiner also noted 
diagnoses of hemi-pseudoarthrosis of the transverse process 
of L5-S1 and mild rotary levoscoliosis with limitation of 
motion of the lumbar spine.  

X-ray examination of the right shoulder in August 1995 was 
negative.  In June 1996, the veteran complained of numbness 
in the right arm and shoulder on elevation and external 
rotation.  Testing revealed no significant narrowing, 
stenosis, or abnormality of any of the arterial pathways of 
the right upper extremity and X-ray examination was negative.  
Physical therapy records in October 1996 showed range of 
motion of the right shoulder of 170 degrees flexion, 60 
degrees extension, 180 degrees abduction, 80 degrees internal 
rotation, and 65 degrees external rotation.  

In his VA Form 9, substantive appeal, received in February 
1997, the veteran stated that he continued to experience 
severe musculoskeletal contracture headaches due to his 
cervical spine arthritis.  The veteran indicated that his 
right shoulder condition prevented him from reaching items in 
the cupboard and carrying groceries.  He further indicated 
that the arm would become numb for extended periods.  
The veteran reported that he was currently being treated for 
PTSD and experienced vomiting, recurrent nosebleeds, shakes, 
recurrent nightmares, and problems dealing with anger and 
situational stressors.  

In a statement received with his substantive appeal, the 
veteran stated that he experienced headaches, forgetfulness, 
shortness of breath, dizziness, vomiting, photosensitivity, 
back pain, right shoulder pain, and nose bleeds.  He 
indicated that these symptoms occurred daily.  The veteran 
reported that the medication prescribed to him caused 
weakness and dizziness and he was able to walk only a few 
blocks.  

VA general medical examination and mental disorder 
examination were scheduled in May 1997, but the veteran 
failed to report for such.  The veteran also failed to report 
for a VA neurological examination in June 1997.  

In May 1997, the veteran was referred to the VA 
neuropsychology department for complaints of memory loss.  
The veteran reported headaches, and difficulty sleeping, 
reading, and remembering things.  He further reported 
nosebleeds and vomiting three times a day and stated that he 
would "see things that are not there."  The examiner 
indicated that the testing show inconsistency, and varied 
motivation and effort.  Despite these difficulties, the 
veteran's cognitive scores were average and better.  Memory 
functions were estimated to be at least average.  The 
examiner concluded that the veteran's complaint was likely 
due to functional and motivational causes and not cortical 
dysfunction.  

Outpatient treatment records from April to July 1997 noted a 
history of chronic pain in multiple sites including 
peripheral joints and lower back, headaches, and a cognitive 
disorder with other symptoms, which the veteran felt were 
related to his Persian Gulf experience.  In August 1997, the 
veteran was referred to the ENT clinic for daily nosebleeds.  
Physical examination showed some nasal septal deviation, but 
no erosions, lesions, or nasopharyngeal masses.  An 
impression of epistaxis was indicated.  VA outpatient 
treatment reports showed repeated complaints of vomiting, 
headaches, nosebleeds and memory loss.  

At a mental health evaluation in August 1997, the veteran 
reported headaches, dizziness, seeing things, nosebleeds, 
difficulty sleeping, and inability to keep food down.  He 
indicated that he would forget things, including names and 
was unable to walk more than one-half mile per day due to 
difficulty breathing.  An impression of dysthymia was 
reported.  This diagnosis was confirmed in September 1997.  

A VA examination for PTSD was conducted in November 1997 and 
the examiner noted that the veteran's claims file was not 
available of review.  The veteran indicated complaints of 
memory loss, twitching in his arms and legs, speech 
difficulties, and shortness of breath.  He stated that he 
vomited twice per day and that such had occurred for 
approximately two years.  The veteran also reported frequent 
nosebleeds.  On mental status examination, the veteran's 
immediate, recent, and remote memories were intact.  The 
veteran's speech was normal.  He reported some 
hallucinations, but these reports were vague and not 
explained specifically.  No diagnosis was provided.  The 
examiner indicated that the symptomatology was vague and did 
not appear to indicate the presence of any particular major 
mental disorder.  

A Persian Gulf Registry examination was conducted in February 
1998.  The veteran reported headaches, memory deficits, 
difficulty sleeping, vomiting, fatigue, depression, visual 
and auditory hallucinations, neck and shoulder pain, 
shortness of breath, and nosebleeds.  The examiner indicated 
assessments of severe undiagnosed illness, with headaches, 
memory deficits, sleeplessness, vomiting, personality 
changes, and dysthymia by history.  A follow-up examination 
in February 1998 noted fair bilateral aeration of the lungs 
with pain on respiration in the right lower chest.  The 
examiner indicated an assessment of possible respiratory 
infection on underlying ill-defined general illness with the 
prior stated manifestations.  

X-ray examination of the lumbosacral spine in February 1998 
revealed an impression of degenerative arthritis disease.  X-
ray examination of the cervical spine showed mild to moderate 
arthritis as well as disc disease at C6-7.  A chest X-ray 
showed no acute infiltrates, effusions, consolidations, 
masses or cavitary lesions.  VA outpatient mental health 
treatment in March 1998 noted increased hallucinations and an 
assessment of somatoform disorder was noted and this 
assessment was repeated on further social work service 
records.  An upper gastrointestinal series was conducted in 
March 1998 and was within normal limits.  

In June 1998, the veteran completed an evaluation for a PTSD 
program and complained of sleep disturbance, intrusive 
thoughts, nightmares, lethargy, headaches, and visual and 
auditory hallucinations.  The psychologist noted that the 
veteran was a Persian Gulf combat veteran and indicated 
assessments of chronic severe PTSD, major depressive disorder 
with psychotic features, and headaches.  

At a hearing before the undersigned in May 1999, the veteran 
testified that he served both in Saudi Arabia and Israel.  
Transcript, p. 6.  He indicated that he was in Israel for 
approximately 90 days and while there his duties were to 
shoot down SCUD missiles and collect the pieces of the 
destroyed missiles.  Transcript, p. 7.  The veteran stated 
that he began to experience PTSD symptoms during service and 
continued to seek treatment with the VA beginning about a 
month after retirement from service.  Transcript, pp. 10-11.  
He reported difficulty sleeping, startle reaction, and temper 
outbursts.  Transcript, p. 11.  

With regard to his service-connected neck condition, the 
veteran indicated that he was not currently receiving 
treatment for that condition.  Transcript, p. 15.  He stated 
that he had difficulty picking up heaving things and bending 
to tie his shoes due to back pain and had no strength in his 
right arm.  Transcript, p. 16.  The veteran reported that he 
was right handed and had difficulty turning a doorknob with 
his right hand.  Transcript, p. 17.  The veteran further 
reported that he was not currently receiving treatment for 
his service-connected right shoulder condition.  
Transcript, p. 18.  He indicated that he experienced pain and 
weakness in the shoulder, specifically on raising the arm 
over his head.  Transcript, p. 19.  

The veteran testified that he was treated for bronchitis, 
sinusitis, and upper respiratory infection shortly before his 
retirement.  Transcript, p. 21.  The veteran did not recall 
if he had been prescribed any antibiotics for treatment of 
these conditions.  Transcript, p. 22.  He reported that he 
currently had difficulty breathing once or twice a day.  
Transcript, p. 22.  

The veteran testified that he began experiencing headaches, 
dizziness, memory loss, shortness of breath, vomiting, 
nosebleeds, and low back pain during service and sought 
treatment for headaches and nosebleeds during service.  
Transcript, pp. 10, 25.  He stated that he sought treatment 
for his various symptoms 10-12 times from 1991 until his 
retirement in 1994.  Transcript, pp. 25-26.  The veteran 
indicated that he had stopped seeking treatment for these 
symptoms approximately six months earlier because he was 
"tired of taking them pills," but prior to that had been 
seen at the VA Medical Center (MC) about three times per 
week.  Transcript, p. 26.  He reported that no physician had 
provided a diagnosis for any of these conditions.  
Transcript, p. 28.  


II. Analysis

Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  
For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence is presumed.  See 
Robinette, 8 Vet. App. 69, 75 (1995). 

Service Connection for Undiagnosed Illness

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing the VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, the VA added 
38 C.F.R. § 3.317 which defines qualifying Persian Gulf 
service, as well as establishing the presumptive period for 
service connection and a broad but nonexclusive list of signs 
or symptoms which may be representative of undiagnosed 
illnesses for which compensation may be paid.  These "signs 
or symptoms" include:  fatigue; signs or symptoms involving 
skin; headaches; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the upper or lower respiratory system; 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (1998).  The signs 
and symptoms can include both objective evidence perceptible 
to an examining physician and other, non-medical indicators 
that are capable of independent verification, such as time 
lost from work, evidence that the veteran has sought medical 
treatment for symptoms, evidence affirming changes in the 
veteran's appearance, physical abilities, and mental and 
emotional attitude.  38 C.F.R. § 3.317 (a)(2) (1998); 60 Fed. 
Reg. 6660, 6663 (Feb. 3, 1995).  

The regulation establishes that the disability must be 
manifest either during active service in the Southwest Asia 
theater of operation during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (1998).  To be compensable 
under 38 C.F.R. § 3.317, the disability cannot be attributed 
to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) 
(1998).  Disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  38 C.F.R. § 3.317(a)(3) (1998).  

A well-grounded claim for benefits under 38 U.S.C. § 1117 and 
38 C.F.R. § 3.317 requires the following:  1) proof of active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; 2) proof of one or 
more signs or symptoms of undiagnosed illness; 3) proof of 
objective indications of chronic disability manifest during 
service or to a degree of disability of 10 percent or more 
during the specified presumptive period; and 4) proof that 
the chronic disability is the result of the undiagnosed 
illness.  See VAOPGCPREC 4-99 (May 3, 1999).  The fourth 
element requires evidence of a nexus between the chronic 
disability and the signs or symptoms of the undiagnosed 
illness.  Id. at para. 12.  

Many of the signs and symptoms identified in 38 C.F.R. § 
3.317(b) are susceptible to lay observation by the veteran or 
other persons, and do not require medical evidence.  However, 
some instances require medical evidence to establish a well-
grounded claim, where the sign or symptom is not reasonably 
susceptible of observation by lay persons.  See VAOPGCPREC 4-
99, para. 9 (May 3, 1999).  

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, including Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 C.F.R. § 3.317(d) 
(1998).  The Persian Gulf War period began on August 2, 1990 
and continues through a date yet to be prescribed by 
Presidential proclamation or law.  38 C.F.R. § 3.2(i) (1998).  

The veteran has established service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  His DD 
Form 214 indicated service in Southwest Asia from January 
1991 to April 1991 and from November 1992 to April 1993.  

The evidence of record has established one or more signs or 
symptoms of undiagnosed illness.  During service, in 
September 1991, the veteran reported recurrent nosebleeds and 
vomiting since April 1991.  The record contains numerous 
complaints of fatigue, headaches, muscle and joint pain, 
shortness of breath, sleep disturbances, vomiting, memory 
loss, nosebleeds and dizziness.  

The Board notes that the veteran has claimed lower back pain 
as a manifestation of undiagnosed disability.  However, X-ray 
examination in February 1998 showed a diagnosis of 
degenerative arthritis of the lumbosacral spine.  To be 
compensable under 38 C.F.R. § 3.317, the disability cannot be 
attributed to any known clinical diagnosis.  

The Board will address each of the veteran's symptoms 
separately as to objective indications of chronic disability 
during service or to a degree of disability of 10 percent or 
more prior to December 31, 2001.  First, the veteran 
initially claimed service connection for headaches in 
September 1994.  An outpatient treatment record in December 
1994 noted complaints of headaches.  The veteran's VA 
treatment records have noted continued complaints of 
persistent headaches since his discharge from service.  In 
the statement submitted with his substantive appeal, the 
veteran noted that his symptoms, including headaches occurred 
daily.  Under the VA's Schedule for Rating Disabilities 
(Schedule), 38 C.F.R. Part 4 (1998), migraine headaches 
warrant a compensable evaluation with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1998).  The veteran has reported daily headaches.  Although 
there is no objective evidence of chronic headaches during 
service, the Board finds that the evidence does not 
preponderate against a finding that the veteran's headaches 
were to a degree of disability of 10 percent during the 
presumptive period.  

Second, the veteran claims dizziness as a manifestation of 
his undiagnosed illness.  At retirement from active service 
in April 1994, the veteran reported no history of dizziness. 
In the statement submitted with his substantive appeal, the 
veteran noted that his symptoms including dizziness occurred 
daily.  There is no evidence that the veteran suffered from 
chronic dizziness during service and there is no basis in the 
rating Schedule for establishing a compensable evaluation for 
dizziness alone.  

Third, the veteran claims memory loss as a manifestation of 
his undiagnosed illness.  The psychiatric evaluation 
performed during service in March 1993 noted no memory 
disorders.  However, on retirement, the veteran noted a 
history of loss of memory.  The veteran again reported 
complaints of memory loss on psychiatric evaluation in April 
1995.  In May 1997, the veteran was referred to the VA 
neuropsychiatric department following complaints of memory 
loss.  Following testing, the veteran's memory functions were 
estimated to be at least average and the examiner concluded 
that the veteran's complaint was likely due to functional and 
motivational causes.  The VA examiner in November 1997 noted 
that the veteran's immediate recent and remote memories were 
intact.  Although the veteran repeatedly reported memory loss 
and forgetfulness, on objective testing, the veteran suffered 
from no memory dysfunction.  

Fourth, the veteran claims shortness of breath as a 
manifestation of his undiagnosed illness.  Although no 
respiratory disease has been diagnosed, see claim for 
bronchitis, sinusitis, or upper respiratory infection, infra, 
the veteran indicated repeated complaints of shortness of 
breath and inability to walk long distances due to difficulty 
breathing beginning in December 1994.  At the May 1999 
hearing, the veteran reported that difficulty breathing 
occurred one-to-two times per day and attributed this a 
respiratory condition.  The veteran did not complain of 
shortness of breath during service.  No physician has 
provided an etiology of the veteran's shortness of breath and 
there is no basis in the rating Schedule for establishing a 
compensable evaluation for shortness of breath alone.  

Finally, the veteran claims vomiting and nosebleeds as a 
manifestation of his undiagnosed illness.  In September 1991, 
during service, the veteran complained of recurrent vomiting 
and nosebleeds of five months duration.  In his statements of 
record, the veteran noted repeatedly that he could not eat a 
"normal" meal without vomiting.  At the May 1997 VA 
neuropsychiatric examination, the veteran reported nosebleeds 
and vomiting three times per day.  At the November 1997 VA 
examination, the veteran reported that he vomited twice per 
day for approximately two years and experienced frequent 
nosebleeds.  The Board notes that, although the veteran 
reported chronic vomiting, an upper gastrointestinal series 
in March 1998 was within normal limits.  The Board finds 
that, although no gastrointestinal abnormalities were noted 
on retirement physical examination, the veteran's vomiting 
and nosebleeds were chronic during service.  The veteran 
indicated that these conditions began during his service in 
the Southwest Asia Theater of operations and continued until 
the present.  The veteran is competent to observe these 
symptoms and they are verified by the September 1991 
treatment record and complaints of such since retirement from 
service.  The Board finds that the veteran's headaches, 
shortness of breath, vomiting, and nosebleeds were either 
manifest during service or have been shown to be chronic 
since discharge from service.  

In addition, the veteran has submitted evidence that his 
chronic disability is the result of the undiagnosed illness.  
The VA examiner at the Persian Gulf Registry examination in 
February 1998 indicated an assessment of severe undiagnosed 
illness with headaches, memory deficits, sleeplessness, 
vomiting, and personality changes.  At a follow-up 
examination, the VA examiner indicated a possible respiratory 
infection or underlying ill-defined general illness due to 
complaints of shortness of breath.  Based on the service 
medical records, VA treatment records, and the veteran's 
statements, the Board finds that the veteran's claim for 
service connection for an undiagnosed disability manifested 
by headaches, shortness of breath and vomiting is well 
grounded.  38 U.S.C.A. §5107(a) (West 1991).  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to her claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a) (1998).  The claims folder contains all 
available service medical records and the RO has requested 
and received the available reports of VA medical 
examinations.  The Board notes that the veteran failed to 
report for scheduled VA examinations in May and June 1997, 
but stated that he did not receive notice of these 
examinations.  A Persian Gulf Registry examination was 
conducted in February 1998 and the record contains continued 
VA treatment records through 1998.  It appears that all 
possible development has been completed, and the VA has 
satisfied its duty to assist the veteran under these 
circumstances.  38 U.S.C.A. § 5107(a).

Although the veteran complained of vomiting, shortness of 
breath and headaches repeatedly at the VAMC, no diagnosis of 
etiology of these conditions was provided.  The VA examiner 
in February 1998 indicated that the vomiting and headaches 
were manifestations of an undiagnosed illness and later 
indicated that the shortness of breath might also be a 
manifestation of such.  There is no medical evidence to the 
contrary.  The veteran's reports of service in Israel in 
early 1991 at Patriot missile sites and exposure to SCUD 
missiles is not inconsistent with the service history 
provided by the veteran's DD Form 214.  The Board finds that 
the evidence does not preponderate against the veteran's 
claim for service connection for an undiagnosed illness 
manifested by headaches, vomiting, and shortness of breath.  


New and Material Evidence Generally

As an initial matter, the Board notes that the veteran's 
claims for entitlement to service connection for PTSD and 
sinusitis and upper respiratory infection were denied by 
rating decision in December 1994.  In April 1995, the veteran 
submitted a claim for service connection for other 
disabilities and requested that the claims for service 
connection for PTSD and a bronchial condition be reopened.  A 
notice of disagreement is constituted by a written 
communication expressing dissatisfaction or disagreement with 
an adjudicative determination of the agency of original 
jurisdiction and a desire to contest the results.  While no 
special wording is required, the notice of disagreement must 
be in terms, which can be reasonably construed as 
disagreement with the determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (1998).  The veteran's 
April 1995 statement indicated no desire for appellate review 
and merely requested that the claims be reopened.  Therefore, 
no timely notice of disagreement was received with regard to 
the December 1994 rating decision and that decision is final 
as to evidence of record at that time.  38 U.S.C. § 4005(c) 
(1988); 38 C.F.R. § 20.1103 (1994) (38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998)).  

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).  

New and Material Evidence for PTSD

The Board notes that, although the rating decision in 
February 1996 characterized the issue as to the submission of 
new and material evidence, the statement of the case 
characterized the issue as entitlement to service connection.  
As indicated below, the Board finds that the veteran 
has submitted new and material evidence and reopens the 
veteran's claim for consideration of his claim for service 
connection for PTSD on the basis of the record as a whole.  
Therefore, the veteran is not prejudiced by consideration of 
his claim under this standard without remand to the RO for 
initial review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The December 1994 RO decision denied service connection for 
PTSD because the record contained no diagnosis of PTSD and 
the veteran's history of stressors was not corroborated.  The 
veteran submitted a June 1998 evaluation for a PTSD program, 
in which an assessment of chronic severe PTSD was noted.  
Such evidence is both new and material to the veteran's claim 
for service connection for PTSD as it establishes one of the 
elements of a well-grounded claim for service connection for 
PTSD - a medical diagnosis of the disorder.  The Board finds 
that the appellant has submitted new and material evidence 
sufficient to warrant reopening the record.  

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the appellant's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a). 

Adjudication of a well-grounded claim for service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  See 38 U.S.C. § 
1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1996); 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

The Board notes that effective March 7, 1997, during the 
pendency of this appeal, VA regulations concerning the type 
of evidence required to establish service connection for 
PTSD, were amended.  64 Fed. Reg. 32807 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f)).  Because the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the 
instant case, the RO has not provided the veteran notice of 
the revised regulations.  As the changes in the regulation do 
not affect the central issue in determining whether the 
instant claim is well grounded, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 
4 Vet. App. 384, 393-394(1993).

Under the old regulation, service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that he/she was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998); See Cohen v. Brown 10 
Vet. App. 128, 138 (1997).  

Under the new regulation, service connection for PTSD 
requires:  medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R § 
3.304(f) (June 18, 1999).  

The evidence of record does show an assessment of PTSD in 
June 1998.  In addition, the Board notes that PTSD symptoms 
were noted by VA social workers in January 1995.  However, 
the evidence or record does not contain a link between 
current symptoms and an inservice stressor.  The Board notes 
that the VA psychologist who diagnosed PTSD indicated that 
the veteran was a "PG combat veteran," but the psychologist 
did not indicate upon what, if any, inservice stressors the 
assessment of PTSD was based.  In fact, the psychologist 
noted no specific inservice stressors.  The social worker in 
January 1995 noted additional stress from the veteran's 
physical problems and from his recent divorce.  The Board 
notes that the service examiner at the veteran's retirement 
physical examination indicated that the veteran's difficulty 
sleeping was evaluated "combat stress related."  However, 
the examiner did not indicate a diagnosis of PTSD due to this 
difficulty sleeping.  Although other VA social workers and 
physicians noted the veteran's reported stressors during 
service in the Persian Gulf, these individuals did not 
provide a diagnosis of PTSD based on the report of these 
stressors.  The Board finds that the opinion of the VA 
psychologist providing an assessment of PTSD without mention 
of any specific inservice stressor is not sufficient to 
establish the link necessary for a well-grounded claim for 
PTSD.

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United Stated Court of 
Veterans Appeals prior to March 11, 1999) (hereinafter, "the 
Court") has held that there is some duty to assist in the 
completion of an application for benefits under 38 U.S.C.A. 
§ 5103 (West 1991) even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette, 8 Vet. App. at 79-80.  The appellant has 
not identified any medical evidence that has not been 
submitted or obtained, which would support a well-grounded 
claim.  Thus, VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 
9 Vet. App. 240, 244 (1996).

New and Material Evidence for Bronchitis, Sinusitis, and 
Upper Respiratory Infection

The RO denied service connection for sinusitis and upper 
respiratory infection in December 1994 because there was no 
permanent residual disability shown at time of separation 
from service.  The RO did consider the diagnoses during 
service of sinusitis and upper respiratory infection.  

The medical evidence submitted since the final RO rating 
decision in December 1994, does not establish a diagnosis of 
a current disability.  The VA examiner in December 1994 noted 
no chest abnormalities.  The veteran failed to report for a 
general medical examination in May 1997.  The Board notes 
that the veteran stated that he was not notified of this 
examination.  There is no medical evidence of record, which 
establishes a current diagnosis of sinusitis, bronchitis, or 
upper respiratory infection.  

The issue of whether the veteran currently has a respiratory 
condition and whether such disability is related to his 
period of military service involves a medical diagnosis or 
opinion as to medical causation; thus competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Routen v. 
Brown, 10 Vet. App. 183, 186, (1997); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  The record does not reflect 
that the veteran has a medical degree or qualified medical 
experience.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, although he is competent to testify as to 
observable symptoms, such as shortness of breath, he is not 
competent to provide evidence or opinion that the observable 
symptoms are manifestations of chronic pathology.  See Savage 
v. Gober, 10 Vet. App. 489, 497 (1997).  Thus, although the 
veteran testified that he suffered from shortness of breath 
as indicative of his bronchitis, sinusitis, or upper 
respiratory infection, such cannot serve as the basis upon 
which to reopen the veteran's claim.  No new and material 
evidence has been submitted by the veteran sufficient to 
reopen the record on his claim for service connection for 
bronchitis, sinusitis, or upper respiratory infection.  

The Board notes that the RO initially addressed the issue of 
new and material evidence, by applying Court precedent, which 
has since been invalidated by Hodge, 155 F.3d 1336.  However, 
the November 1996 Statement of the Case furnished the veteran 
with 38 C.F.R. § 3.156, which remains unchanged by the 
decision of the Federal Circuit in Hodge.  In addition, the 
March 1999 Supplemental Statement of the Case restated the 
definition of new and material evidence under § 3.156 and 
Hodge.  The Board believes that the veteran has not been 
prejudiced by its decision in this case.  He has not 
presented evidence that could be considered to be new and 
material under either pre-Hodge or post-Hodge jurisprudence.  
The veteran is not prejudiced by consideration of his claim 
under this standard without remand to the RO for initial 
review.  See Bernard, 4 Vet. App. 384.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette, 8 Vet. 
App. 69, to applications to reopen a claim through the 
presentation of new and material evidence.  In Beausoleil, 
8 Vet. App. at 465, and Robinette v. Brown, 8 Vet. App. 
at 79-80, the Court found a duty to further assist in the 
development of the evidence when the veteran has reported the 
existence of evidence which could serve to render a claim 
well-grounded.  By analogy, such duty would appear to be 
triggered where a veteran has identified evidence that could 
serve to reopen a claim.  The veteran in the instant case has 
not identified any further available medical evidence that 
has not been submitted or obtained and which would support 
his claim to reopen.  Thus, the Board finds that the VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. § 
5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


Increased Evaluation Generally

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  When a veteran is awarded service connection for 
a disability and appeals the RO's rating determination, the 
claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
In the instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
Schedule.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in the veteran's claim for an evaluation in excess 
of 20 percent for service-connected arthritis of the c spine, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, as in the veteran's claim for an 
evaluation in excess of 10 percent for service-connected 
bursitis of the right shoulder, separate ratings can be 
assigned for separate periods of time based on facts found, 
and the Board must consider all evidence of record from the 
time of the veteran's application.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1998).

Evaluation of Arthritis of Cervical Spine

Under the Schedule degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes.  When however, the limitation of motion of 
the specific join involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
warranted for each major joint or group of minor joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion of the cervical 
spine is rated as 10 percent for slight 20 percent for 
moderate and 30 percent for severe limitation.  38 C.F.R. § 
4.71a, Diagnostic Code 5290.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (1998).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.

The veteran reported pain in his neck with some radiation 
into his right arm.  X-ray examination of the cervical spine 
in February 1998 showed mild to moderate arthritis at C6-7.  
The VA examiner in December 1995 noted mild paravertebral 
muscle spasm of the cervical spine, with limitation of motion 
and mild pain on motion.  Diagnoses of degenerative disc 
disease with spondylitic changes at C6-7 with limitation of 
motion and cervical radiculopathy were noted.  The Board 
finds that the veteran's symptoms of his cervical spine 
arthritis most closely approximate the criteria for a 20 
percent evaluation.  Although the veteran had mild pain on 
motion, range of motion of the cervical spine was not 
severely limited on the most recent VA examination.  The 
veteran indicated at the May 1999 hearing that he no longer 
sought treatment for his neck pain and used over-the-counter 
medication for treatment of the pain.  The Board notes that 
at the hearing, the veteran's testimony indicated that much 
of the symptomatology that he attributed to his cervical 
spine arthritis was in the right shoulder and arm, rating of 
which is considered separately.  

Evaluation of Bursitis of Right Shoulder

Bursitis is rated on limitation of motion of affected parts, 
in the same manner as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5019, 5003.  Limitation of motion of 
the arm (major) warrants a 40 percent evaluation if limited 
to 20 degrees from the side, 30 percent if limited to midway 
between side and shoulder level, and 20 percent if limited to 
shoulder level.  38 C.F.R. § 4.71a, 5201.  

The veteran testified at the May 1999 hearing that he 
experienced pain and weakness in his shoulder, specifically 
when raising the arm above the head.  Physical therapy 
records in October 1996 showed the veteran's range of motion 
of the right shoulder was 170 degrees flexion and 180 degrees 
abduction.  X-ray examination of the right shoulder in August 
1995 and June 1996 was negative.  In addition, in June 1996, 
testing revealed no significant narrowing, stenosis, or 
abnormality of any of the arterial pathways of the right 
upper extremity.  The VA examiner in December 1995 noted no 
swelling or deformity of the right shoulder.  Range of motion 
was 140 degrees flexion and 120 degrees abduction with 
minimal pain on motion.  The evidence of record preponderates 
against an evaluation in excess of 10 percent.  There is no 
medical evidence of record which shows range of motion 
limited to shoulder level, even considering the minimal pain 
on motion reported at the December 1995 VA examination.  In 
addition, although the veteran reports numbness in his right 
hand and arm, there is no medical evidence that such is due 
to any pathology of the right shoulder.  


ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by headaches, shortness of breath, and vomiting is 
granted.  

Entitlement to service connection for PTSD is denied.  

No new and material evidence having been received, the claim 
for service connection for bronchitis, sinusitis, or upper 
respiratory infection is not reopened.

Entitlement to an evaluation in excess of 20 percent for 
service-connected arthritis of the cervical spine is denied.  

Entitlement to an evaluation in excess of 10 percent for 
service-connected chronic bursitis of the right shoulder, 
with limitation of motion is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

